Cole, J.
When the whole charge of the circuit court is considered, we do not think it fairly open to objection, or that it could have possibly misled the jury to the prejudice of the defendant. In that portion of the charge to which exception is taken, we understand the court as saying, in substance, that in regard to minor matters about which the testimony was conflicting, such as the position of the beds, whether there was a chair in the room, or whether the door was locked or bolted, the prosecutrix might be mistaken, but that as to the main fact about which she had testified, she had either told the truth or committed willful, downright perjury. In other words, as to the carnal intercourse, her testimony was to be believed or wholly discredited, since it was impossible that she could be mistaken as to that fact. Indeed, the credibility of her statements seems to have been fairly submitted to the jury, to determine whether they were true or false. So in regard to the *395testimony of the defendant, the jury were told that he might he mistaken in regard to minor particulars, but that he could not be mistaken as to whether or not he did, on the day named, have connection with the complaining witness. The testimony of the prosecutrix and of the defendant in regard to the principal fact was in direct conflict, and could not be reconciled on the supposition that either was mistaken or failed in recollection. They were the only persons who could speak from actual personal knowledge as to the fadv/m, %>robmidum¡ and the jury had to decide upon the relative value and credibility of their statements. And the jury were plainly told that they must take these statements and the statements which had been made by the other witnesses in connection with the matter, and determine which of the parties had told the truth, and what the fact was in reference to the offense charged; On some points the charge was not, perhaps, as full and specific as it might have been; but no instructions were asked on the part of the defendant to supply anything which the court had omitted or failed to call to the attention of the jury. As the only error relied on for a reversal of the judgment is the exception to the charge just referred to, a new trial must be denied.
jBy the Oowrt. — The judgment of the circuit court is affirmed.